Citation Nr: 1132393	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right foot disorder, claimed to have been aggravated by treatment received at the Phoenix VA Medical Center (VAMC), in August 2004.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right shoulder disorder, claimed to have been aggravated by treatment received at the Phoenix VA Medical Center (VAMC), in January 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran has additional disability of the right foot which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in 2004; that there was a lack of informed consent for such treatment; that there was an occurrence of an event not reasonably foreseeable; or that VA treatment caused or aggravated the Veteran's disability beyond its natural progression.

2.  The competent and probative evidence of record preponderates against a finding that the Veteran has additional disability of the right shoulder which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in 2003; that there was a lack of informed consent for such treatment; that there was an occurrence of an event not reasonably foreseeable; or that VA treatment caused or aggravated the Veteran's disability beyond its natural progression.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for aggravation of a right foot disorder, claimed to have resulted from VA treatment in 2004, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for aggravation of a right shoulder disorder, claimed to have resulted from VA treatment in 2003, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In April 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  It specifically described the evidence he would need to substantiate a claim for benefits under the provisions of 38 U.S.C.A. § 1151.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A March 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the April 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the August 2005 rating decision and September 2007 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Finally, the claim was readjudicated in the September 2007 SOC after proper notice was sent.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Phoenix VA Medical Center (VAMC), and private treatment records.  

The Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case.  As to claims for service-connected disability benefits, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the present appeal is for disability compensation for conditions not related to service, the same principles are helpful in analyzing section-1151 claims.

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, a claim for benefits under 38 U.S.C.A. § 1151 similarly involves indications of a nexus between the claimed disability and VA medical care.

In this case, there is no suggestion in the medical records that the Veteran's current foot and shoulder conditions were caused or aggravated by treatment rendered at the VAMC.  Moreover, no favorable competent opinions have been received.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Compensation under Section 1151

A.  Applicable Law

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010), if VA hospitalization or medical or surgical treatment results in additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) (2010).

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2010).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.358(c)(3).

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of fault or negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (2006) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination); Brown v. Gardner, 513 U.S. 115 (1994).  However, as noted above, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in September 2006.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Right Foot

The Veteran in this case contends that his right foot disorder was made worse by treatment received at the Phoenix VAMC in August 2004.  Specifically, he states that it became worse after he underwent a repair of a bunion and second hammertoe deformity.

Records from the Phoenix VAMC show that in July 2002, he complained of bilateral bunion pain.  In addition, he had noticed that his right second digit was starting to overlap his big toe, and there was more and more pain on the medial eminence.  On physical examination, the podiatrist noted that the second digits overlapped dorsally on hallux bilaterally, right greater than left.  There was no pain on range of motion, but there was pain on palpation of the contracted second digit and medial prominences.  X-rays showed prominent metatarsal heads bilaterally medially with the second overlapping the first digit.  The Veteran opted for conservative treatment at the time because he was scheduled for shoulder surgery in October, and did not think he could use crutches.  

In July 2004, the Veteran reported that his overlapping second toes caused him pain in his shoes and muscle cramping.  Now that his shoulder was recovered sufficiently, he decided to proceed with surgery to repair the bunion and second hammertoe deformity on his right foot.  

VAMC records from August 2004, when the surgery was performed, include a signed consent to the procedure, which included a statement by the doctor indicating that there was a discussion of the risks involved, expected results, and likelihood of success.  The doctor also discussed potential problems related to recuperation, possible results of non-treatment, and significant alternative therapies.  The Veteran signed the document under a statement indicating he understood the risks and expected results.  Additional notes indicate that a Lapidus fusion and second toe arthroplasty with K-wire fixation was performed.  

Almost a week later, the Veteran presented  with complaints of increased pain and swelling in his right foot.  He had seen podiatry the day prior and was told that everything was fine, but since then his foot had become hot, swollen, and painful.  He denied fevers.  The doctor observed 2 surgical incisions that were sutured and closed with no drainage.  However, there was surrounding edema, warmth, and erythema extending proximal to the ankle.  Distal pulses were intact.  The doctor assessed cellulitis of the right lower extremity.  He was admitted for 24 hours and given medication intravenously.  

In February 2005, the Veteran stated that his right foot was worse than it was prior to his August 2004 surgery.  He said that his right second toe now went under the hallux.  He also reported some discomfort in the area corresponding to the heads of the internal fixative devices.  Clinical evaluation revealed his nails to be well-trimmed.  There were no open lesions, calor, edema, or erythema.  Capillary refill test was less than 3 seconds, and pulses were palpable bilaterally.  The podiatrist assessed status post Lapidus procedure and arthroplasty of the second digit of the right foot, noting that the first ray was doing well.  However, there was a second digit with mallet toe deformity/recurrence.  The Veteran was provided with toe-spacers.  The podiatrist discussed future correction of the second toe, as well as removal of internal fixation for Lapidus of the first ray procedure.  A visit to podiatry in June 2005 revealed identical complaints and examination findings.    

Based on the foregoing, the Board finds the most competent and probative evidence of record preponderates against a finding that the Veteran's residual right foot disorder is proximately due to any negligent treatment he received at a VA facility in August 2004.  The weight of the evidence of record supports the Board's findings herein that the VA treatments received by the Veteran were consistently appropriate and therapeutic, and did not result in any increased or additional disability. 

In addition, the Board does not find competent evidence of carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA care providers; an absence of informed consent; the occurrence of an event not reasonably foreseeable; or causation or aggravation of disease or disability beyond natural progress due to any VA treatment or hospitalization, for the Veteran's disability claimed herein under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Rather, the evidence preponderates against any of these findings.

There is no competent medical evidence that the Veteran's right foot bunion and/or second hammertoe deformity was caused or aggravated by treatment  received at the VAMC in August 2004.  While he developed cellulitis in the right leg a week following his surgery, it was promptly treated and resolved quickly without sequelae.  Moreover, follow-up appointments indicate that the surgery went well and that there were no other complications.    

In addition, there are no medical opinions of record which indicate that the Veteran's current residual disorder is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in providing treatment in 2004, nor is there any evidence or contention that the 2004 treatment by VA involved any unforeseen event, or that it was nonconsensual.  The consent form signed by the Veteran indicated that he was informed of the possible risks of the 2004 surgery, as well as likely outcomes and problems during recovery.      

As a result, without competent medical evidence of record establishing that the Veteran's residual disability of the right foot is proximately due to negligent treatment by a VA medical facility in 2004, the Veteran's claim must be denied.  See 38 C.F.R. § 3.358(c)(1) (2010).

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2.  Right Shoulder

Next, the Veteran contends that his right shoulder disorder was aggravated by treatment received at the Phoenix VAMC in January 2003.  Specifically, he states that his shoulder condition is worse following a right shoulder hemiarthroplasty performed at the VAMC.

A January 1998 MRI of the right shoulder revealed severe degenerative change with signal alteration in the supraspinatus tendon, suggesting incomplete tears, as well as signal alteration within the bicipital tendon, suggesting tendinosis or tendinitis.  

A bone scan conducted in June 1998 showed multiple synovial calcified density consistent with a synovial osteochondromatosis, as well as secondary degenerative changes and marked narrowing of the glenohumeral joint space and degenerative cyst formation.  Narrowing of the acromioclavicular joint was also identified.  

In July 2001, the Veteran sought treatment at The Orthopedic Clinic Association (TOCA) with Dr. T.R.C.  His pain was localized to the proximal shoulder region and he had noted decreased arc of mobility.  Visual inspection of the shoulders found no visible deformity.  However, the Veteran moved his shoulders with marked impairment.  He could only forwardly flex 90 to 100 degrees, and abduct only to 70 degrees.  Upon internal and external rotation, there was gross grating and grinding of the bilateral glenohumeral joints.  There was a moderate amount of rotator cuff weakness due to lack of use.  Radiographs of both shoulders showed advanced arthrosis of the glenohumeral joints.  The doctor opined that anything short of shoulder replacements would not help the Veteran.  

X-rays from May 2002 showed that the head of the humerus and glenoid were markedly deformed.  The joint space was obliterated.  There were large osteophytes.  There was heterotopic bone in the adjacent soft tissues.  The head of the humerus was high in position, and a rotator cuff tear was suspected.  

In January 2003, the Veteran underwent a right shoulder arthroplasty at the VAMC.  He signed a consent form prior to surgery that stated he was aware of the risks involved and possibility of complications of the procedure.  The operative report indicates that the surgery went well, and that his post-operative recovery went smoothly.  Prior to discharge, he was seen by a physical therapist and did well with passive range of motion and pendulum exercises.  

In March 2003, it was noted that the recovery process had been slow, but that the Veteran was to begin a formal program of physical therapy.  In May 2003, he reported that his right shoulder was not as painful as it was prior to surgery, and he had better range of motion.  

In May 2005, the doctor suggested an increase in the strength of the Veteran's analgesic regimen for his right shoulder pain.  The Veteran expressed concern about becoming addicted to the medication.  

A note from June 2005 indicates the right shoulder was doing well until November 2004, when the Veteran noticed a pop in his right shoulder while changing a light bulb.  He had immediate pain and loss of motion.  He tried therapy and a TENS unit with no improvement in motion.  The pain was slightly better than initially, but it still bothered him constantly.  

On examination, there was no forward flexion or rotation of the glenohumeral joint.  He had considerable pain with attempted range of motion, especially felt laterally and at the mid humerus.  There was atrophy of the biceps muscle, and tenderness and numbness near the suprascapular notch.  X-rays showed some proximal migration of the prosthesis compared to an X-ray from one year prior.  A bone scan showed some enhancement around the prosthetic head, but no uptake along the stem.  The doctor injected the glenohumeral joint with marcaine/lidocaine, and the Veteran had complete resolution of pain, but still no motion.  The doctor expressed concern that even with pain gone, there was no glenohumeral articulation.  Even a rotator cuff tear would not completely impede motion, unless associated with an avulsion.  Another possibility is that the prosthesis had migrated and perched on the glenoid and become stuck.  A CT scan was ordered.  

In an addendum note, the doctor wrote that the glenoid was highly deformed at the time of the hemiarthroplasty.  It had further changed since the surgery, and it appeared that the superior glenoid may have fractured, leaving the head stuck between the glenoid remnant and clavicle/spine.  The CT would delineate the problem better.  

The CT showed that the glenoid defect was now larger than the head.  Given the amount of glenoid destruction (worn down to the base of the coracoid), the doctor opined that he needed a revision to a bipolar prosthesis.  He did not believe it was possible to fix a glenoid component to the bone remaining.  

An EMG study conducted in October 2005 showed no evidence of right axillary nerve or brachial plexus injury, no evidence of sensory motor peripheral neuropathy, and poor muscle contractions with neuropathic patterns without denervation.  

In late 2005, the Veteran was seeking clearance to have the revision surgery performed by an outside provider.   

Based on the foregoing, the Board finds the most competent and probative evidence of record preponderates against a finding that the Veteran's residual right shoulder disorder is proximately due to any negligent treatment he received at a VA facility in January 2003.  The weight of the evidence of record supports the Board's findings herein that the VA treatments received by the Veteran were consistently appropriate and therapeutic, and did not result in any increased or additional disability. 

In addition, the Board does not find competent evidence of carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA care providers; an absence of informed consent; the occurrence of an event not reasonably foreseeable; or causation or aggravation of disease or disability beyond natural progress due to any VA treatment or hospitalization, for the Veteran's disability claimed herein under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Rather, the evidence preponderates against any of these findings.

There is no competent medical evidence that the Veteran's right shoulder disorder was caused or aggravated by treatment  received at the VAMC in January 2003.  The operative report and post-operative follow-up notes indicate the surgery went well, and that the Veteran experienced decreased pain and increased motion following the surgery until he reinjured it in November 2004.  The joint subsequently experienced further degeneration, and there is no indication that the 2003 surgery was the cause of the degeneration.      

In addition, there are no medical opinions of record which indicate that the Veteran's current residual disorder is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in providing treatment in 2003, nor is there any evidence or contention that the 2003 treatment by VA involved any unforeseen event, or that it was nonconsensual.  The consent form signed by the Veteran indicated that he was informed of the possible risks of the 2003 surgery, as well as likely outcomes and possible complications.      

As a result, without competent medical evidence of record establishing that the Veteran's residual disability of the right shoulder is proximately due to negligent treatment by a VA medical facility in 2003, the Veteran's claim must be denied.  See 38 C.F.R. § 3.358(c)(1) (2010).

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right foot disorder, claimed to have been aggravated by treatment received at the Phoenix VA Medical Center in August 2004, is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right shoulder disorder, claimed to have been aggravated by treatment received at the Phoenix VA Medical Center in January 2003, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


